WATSON, Justice,
would grant in part for the following reasons:
The right to use electronically recorded testimony on appeal in lieu of a transcript of the testimony applies only to appeals to the district court under LSA-R.S. 13:1896 B and not to writs of review in criminal cases tried under a state statute in city, parish, or municipal courts. The latter cases are controlled by LSA-C.Cr.P. art. 912.1, which makes no requirement that defendant pay for the transcript. The portion of the court of appeal order requiring defendant to purchase a copy of the transcript should be vacated.